
	
		III
		112th CONGRESS
		1st Session
		S. RES. 256
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2011
			Mr. Inouye (for himself
			 and Mr. Alexander) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			September 13, 2011
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating the week of October 2 through
		  October 8, 2011, as National Nurse-Managed Health Clinic
		  Week.
	
	
		Whereas
			 nurse-managed health clinics are nonprofit community-based health care sites
			 that offer primary care and wellness services based on the nursing
			 model;
		Whereas
			 the nursing model emphasizes the protection, promotion, and optimization of
			 health, the prevention of illness, the alleviation of suffering, and the
			 diagnosis and treatment of illness;
		Whereas
			 nurse-managed health clinics are led by advanced practice nurses and staffed by
			 an interdisciplinary team of highly qualified health care professionals;
		Whereas
			 nurse-managed health clinics offer a broad scope of services including
			 treatment for acute and chronic illnesses, routine physical exams,
			 immunizations for adults and children, disease screenings, health education,
			 prenatal care, dental care, and drug and alcohol treatment;
		Whereas
			 nurse-managed health clinics have a proven track record, as the first federally
			 funded nurse-managed health clinic was created more than 35 years ago;
		Whereas, as of June 2011, more than 250
			 nurse-managed health clinics provided care across the United States and
			 recorded more than 2,000,000 client encounters annually;
		Whereas
			 nurse-managed health clinics serve a unique dual role as both health care
			 safety net access points and health workforce development sites, given that the
			 majority of nurse-managed health clinics are affiliated with schools of nursing
			 and serve as clinical education sites for students entering the health
			 profession;
		Whereas
			 nurse-managed health clinics strengthen the health care safety net by expanding
			 access to primary care and chronic disease management services for vulnerable
			 and medically underserved populations in diverse rural, urban, and suburban
			 communities;
		Whereas
			 research has shown that nurse-managed health clinics experience high-patient
			 retention and patient satisfaction rates, and nurse-managed health clinic
			 patients experience higher rates of generic medication fills and lower
			 hospitalization rates when compared to similar safety net providers; and
		Whereas
			 the use of nurse-managed health clinics offering both primary care and wellness
			 services will help meet this increased demand in a cost-effective manner: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)designates the week of October 2 through
			 October 8, 2011, as National Nurse-Managed Health Clinic
			 Week;
			(2)supports the ideals and goals of National
			 Nurse-Managed Health Clinic Week; and
			(3)encourages the expansion of nurse-managed
			 health clinics so that nurse-managed health clinics may continue to serve as
			 health care workforce development sites for the next generation of primary care
			 providers.
			
